SEAMAN, District Judge.
The inquiry on this order to show cause-is within narrow compass. It depends neither on the ultimate question of fact as to the ownership of the goods, nor on the question whether power is vested in the court of bankruptcy to bring in adverse claimants, and determine their rights in respect of property not in the hands of the court, but adjudged to belong to the estate of the bankrupts. Both of these questions, which are elaborately discussed in the arguments of counsel, are left out of consideration for the single inquiry of jurisdiction of the res. If the property claimed in the replevin process was within the custody of this court when the seizure was made by the sheriff, the decisions are uniform and controlling that it wras not subject to interference through process issued out of any other court of co-ordinate jurisdiction. Taylor v. Carryl, 20 How. 583; Freeman v. Howe, 24 How. 450; Buck v. Colbath, 3 Wall. 334; Krippendorf v. Hyde, 110 U. S. 276, 4 Sup. Ct. 27; Covell v. Heyman, 111 U. S. 176, 4 Sup. Ct. 355; Appleton Waterworks Co. v. Central Trust Co. of New York, 35 C. C. A. 302, 93 Fed. 286. The voluntary petition of the bankrupts was filed in this court. An adjudication of bankruptcy was entered thereupon, and the matter referred to the referee; all on September 13, 1899, at the session of the court at Oshkosh. The referee took cognizance the same day, ordered the meeting of creditors for September 25, 1899, to appoint a trustee, and directed that the store containing the stock of goods scheduled by the bankrupts be closed; and it remained and was so closed when the sheriff made forcible entry under the replevin process on September 21, 1899, pending the appointment of a trustee. On this state of facts I am of opinion that this court obtained complete jurisdiction over the property in the possession of the bankrupts, and scheduled as owned by them, from the date of adjudication on September 13th, if not from the filing of the petition, and that the property taken by the sheriff was, therefore, in custodia legis, and not subject to seizure on the replevin process. The purpose and *328scope of the bankruptcy act clearly intends such exercise of jurisdiction over the res, which is not dependent upon the taking possession by a trustee or other officer of the court, but upon the fact of an adjudication or other order by which the court takes cognizance of the matters and property involved. See Appleton Waterworks Co. v. Central Trust Co. of New York, 35 C. C. A. 302, 93 Fed. 286. In this view neither the provisions of the act which are cited by counsel as retaining jurisdiction in the state courts over certain controversies, nor the authorities relating to summary proceedings in the bankruptcy court, are applicable here. The case of Donaldson v. Farwell, 93 U. S. 631, does not appear to touch the question involved here, as the goods were taken by the vendor before, adjudication of bankruptcy, and the action was brought by the assignee subsequently appointed to recover their value; and it has no inferential value, as argued by counsel, in the fact that the action appears to have been maintained in the circuit court instead of the district court, for the reason that the statute gave concurrent jurisdiction in such controversy. Section 4978, Kev. St. By the adjudication the court of bankruptcy accepted the estate of the bankrupt for administration under the act. The property surrendered by the bankrupt was thus taken into its custody, and “it was impossible for that court to perform its duty in respect of the property surrendered if its possession was disturbed.” Tua v. Carriere, 117 U. S. 201, 208, 6 Sup. Ct. 565. When so taken, its jurisdiction over the property became exclusive, and all controversies respecting the title or other rights therein must- be determined either in the bankruptcy matter or in ancillary proceedings in the district or circuit court, as the case may arise. Krippendorf v. Hyde, 110 U. S. 276, 281, 4 Sup. Ct. 27. The “res is as much withdrawn from, the judicial power of another court as if it had been carried physically into a different territorial sovereignty.” Covell v. Heyman, 111 U. S. 176, 182, 4 Sup. Ct. 355. The rights of the claimants, P. Cogan & Son, to recover the goods, or their value, on proof of the facts alleged, and in a proper proceeding, is undoubted; but there can be no sanction for its taking on replevin process issued out of another jurisdiction. Section 720, Rev. St., recognizes the authority of the bankruptcy court to enjoin such interference. Let the injunction be allowed restraining sale or disposition of the property, and requiring its return to the custody of this court within a time to be fixed.